     Case 5:21-cv-00018-DCB-MTP Document 11 Filed 04/12/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                      WESTERN DIVISION


MCCOMB SCHOOL DISTRICT                                         PLAINTIFF


v.                                CIVIL ACTION NO. 5:21-cv-18-DCB-MTP



DENBURY RESOURCES, INC. et al.                                DEFENDANTS



                                  ORDER

     THIS MATTER is before the Court on a Motion to Dismiss/Stay

[ECF No. 8] (the “Motion”) that Defendant Denbury Onshore, LLC

(“Denbury”) filed on February 15, 2021.       In its Motion, Denbury

requested that the Court “dismiss or stay this matter until the

Plaintiff exhausts their administrative remedies and the [State

Oil and Gas Board of Mississippi] establishes the recalculated

tract factors for the Unit.”     Motion ¶ 9.    McComb School District

(“Plaintiff”) never responded to the Motion.

     By letter dated April 7, 2021, Denbury’s counsel informed the

Court that the State Oil and Gas Board of Mississippi filed of

record Order No. 127-2021 on March 31, 2021.        Denbury’s counsel

provided the Court with a copy of Order No. 127-2021 and stated in

the letter:   “This Order concludes the administrative exhaustion

by the Mississippi State Oil and Gas Board.”        Letter from William

                                    1
     Case 5:21-cv-00018-DCB-MTP Document 11 Filed 04/12/21 Page 2 of 2



F. Blair, Esq. to Judge David C. Bramlette III and Magistrate

Judge Michael T. Parker of 4/7/2021.      Given Denbury’s

representation to the Court that exhaustion of administrative

remedies at the State Oil and Gas Board has occurred, the Court

finds that Denbury’s Motion is now moot.

     Accordingly,

     IT IS HEREBY ORDERED that Defendant Denbury Onshore, LLC’s

Motion to Dismiss/Stay [ECF No. 8] is moot and is therefore

DENIED.

     SO ORDERED, this the 12th day of April 2021.

                                        /s/ David Bramlette________
                                        UNITED STATES DISTRICT JUDGE




                                    2
